Citation Nr: 1241728	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-09 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for Crohn's disease (claimed as colectomy with post resection dumping syndrome due to colon cancer, irritable bowel syndrome, and gastroesophageal reflux disease).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This case was remanded by the Board of Veterans' Appeals (Board) in October 2010 to the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) to obtain a VA examination and nexus opinion, which was accomplished in November 2010.

Consequently, there has been substantial compliance with the October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the United States Court of Appeals for Veterans Claims (Court) or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for Crohn's disease; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's Crohn's disease is not the result of active service.


CONCLUSION OF LAW

Crohn's disease was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in December 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in a March 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  Additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation with nexus opinion was obtained in November 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a reading of relevant medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provides a rationale for the opinion stated.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for Crohn's disease.  Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's September 1969 preinduction examination report is normal.  The only other service report is a January 1972 Statement of Medical Condition in which it was noted that there was no change in the Veteran's medical condition.  
According to a March 1977 statement from J.D.W., M.D., the Veteran had a 3-4 year history of colitis, which began in 1974 after his discharge from service.  The condition was manifested primarily by increased frequency of bowel movements.  Probable granulomatous colitis was diagnosed.

According to a November 1980 barium enema report, there was evidence of colitis in the transverse and descending colon.  A November 1988 operative report from Dr. J.D.W., the Veteran underwent a colonoscopy to the descending colon.  Dr. W performed an esophagogastroduodenoscopy with biopsy and clotest in June 1995.

An August 1990 statement from J.B.K., M.D., reveals that the Veteran was initially diagnosed with colitis in 1973.  The diagnosis was chronic colitis, suspect Crohn's with multiple strictures.

Treatment reports from Dr. W, dated from August 1990 to May 1996, reveal that he had treated the Veteran for gastrointestinal problems since 1977.  It was noted that the Veteran had inflammatory bowel disease culminating in sub-total colectomy and ileoproctostomy in 1990.  He was left with chronic obstipation, probably related to small bowel adhesions and irritable bowel syndrome (IBS); he also had significant gastroesophageal reflux disease (GERD).

According to VA treatment reports for May 2001, the Veteran had a 10 year history of gastrointestinal reflux.  GERD and colon cancer, post resection with dumping syndrome were diagnosed.  The Veteran underwent gastrointestinal surgery in July 2001.

The Veteran complained of gastrointestinal problems on VA evaluation in September 2001.  The diagnoses were IBS, GERD, status-post colon cancer with post resection dumping syndrome.

A general VA medical evaluation was obtained in December 2001.  The diagnoses were IBS, status-post colon cancer with colectomy and dumping syndrome, and GERD.

The Veteran was awarded Social Security Administration disability benefits in February 2004, effective August 2001, with a primary diagnosis of Crohn's disease.

December 2004 to June 2010 records from Marquette General Health System show continued treatment for gastrointestinal disability.
According to a November 2005 statement from J.P.K., M.D., he initially treated the Veteran in February 2005 for severe exacerbation of Crohn's disease.  It was noted that the Veteran had a long history of Crohn's disease that was apparently diagnosed initially in 1973 per records reviewed when the Veteran saw Dr. J.B.K.  Dr. J.P.K. noted that he could only hypothesize that symptoms beginning in 1970 were likely Crohn's disease, as the Veteran clearly had an exacerbation of Crohn's colitis in 1973.  Environmental triggers to which the Veteran may have been exposed in service were considered a possible cause of his Crohn's disease, although this could not be proven.  

The Veteran's wife notes in a March 2006 statement that they were married in May 1970 and that the Veteran did not have gastrointestinal problems until he was in service.  She noted that the Veteran sought medical help after his return from service.

Superior Endoscopy Center records for May 2008 reveal that the Veteran underwent sigmoidoscopy and esophagogastroduodenoscopy with cold biopsies.

In response to the October 2010 Board remand, a VA gastrointestinal evaluation was conducted in November 2011.  The Veteran complained of gastrointestinal problems, such as cramping and diarrhea, beginning in service.  The diagnoses were Crohn's disease, status-post subtotal colectomy; Barrett's esophagus; and GERD.  The examiner noted that the exact cause of Crohn's disease remains unknown.  After review of the claims file and examination of the Veteran, the examiner concluded that it was not at least as likely as not that the Veteran's Crohn's disease, Barrett's esophagus, or GERD is related to or caused by his military service because there is no medical evidence of a problem in service, because the post-service medical records indicate that colitis began in 1974 after discharge from service, because treatment for colitis did not begin until 1975, and because Barrett's esophagus and GERD were not diagnosed until many years after service.  

There is evidence on file both for and against the Veteran's claim for service connection for Crohn's disease.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the evidence against the claim to be of more probative value, when considered along with the other evidence of record, than the evidence in favor of the claim.  The November 2011 VA opinion against the claim is based on a review of the claims file and examination of the Veteran and includes a rationale for the opinion, as there is no medical evidence of gastrointestinal disability until after service discharge.  In fact, although there are references to colitis beginning in 1973 and 1974, this would still be more than a year after service discharge.

The November 2005 opinion in favor of the claim from Dr. J.P.K. is not based on a review of the claims file.  Additionally, the Dr. J.P.K. "hypothesized" that symptoms in service "were likely" Crohn's disease and that environmental triggers in service were a possible cause of the Veteran's Crohn's disease.  This opinion does not cite to any service records showing symptoms of Crohn's disease in service or provide a clear rationale, but rather relies on the Veteran's subjective history to find a causal connection between service and the Veteran's Crohn's disease.  In fact, the Veteran noted in November 2005 and November 2011 statements that he did not complain in service of gastrointestinal problems because of possible problems with seeking medical care, such as the threat of ridicule.  Consequently, the Board accords less probative value to this opinion, as it is essentially speculative rather than based on an objective rationale.  See Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  

The lay statements from the Veteran and his wife have been taken into consideration in this decision.  Although the Veteran and his wife are competent to report his subjective problems, they are clearly not competent to report that he has Crohn's disease due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as a case involving Crohn's disease.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  With respect to the contention on behalf of the Veteran in October 2012 that the VA examiner in November 2010 did not have grounds for concluding that the Veteran's Crohn's disease did not occur in service because the examiner noted that the cause of the disease is unknown, the Board notes, as indicated above, that the examiner's opinion can be relied upon because it is based on a review of the claims file and is supported by a clear rationale.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Crohn's disease is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


